Citation Nr: 1627195	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including compulsive gambling, and depressive disorder, to include as secondary to PTSD.

3.  Entitlement to service connection for a skin disorder of the neck, face, and back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to November 1967, including service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD, compulsive gambling, and a skin disorder of the face, neck, and back.  In December 2010, the Veteran filed a notice of disagreement (NOD), a statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  In June 2012 and August 2013 supplemental SOCs (SSOCs), the RO continued to deny the claims.

In February 2014, the Veteran withdrew his request to testify during a Board hearing before a Veterans Law Judge in Washington, DC.

In December 2014, the Board bifurcated the psychiatric disability claim, denying service connection for PTSD and remanding to the RO, via the Appeals Management Center (AMC) in Washington, DC, the matters of entitlement to service connection for an acquired psychiatric disorder other than PTSD and for a skin disorder.  

After completing the requested development, the AMC continued to deny the claims for an acquired psychiatric disorder other than PTSD and for a skin disorder of the face, neck, and back (as reflected in a May 2015 SSOC), and returned these matters to the Board..

In the interim, the Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's denial of service connection for PTSD, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.

Given the diagnosis of depressive disorder of record, and the additional theory of entitlement raised (as discussed below), the Board has expanded the claim involving  psychiatric disability other than PTSD as reflected on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of the Board's review of the record, and points raised in the Joint Motion, the Board finds that further action in this appeal is warranted. 

Pertinent to both service connection claims, in June 2016 correspondence, the Veteran's representative indicated that the Veteran currently receives medical care at the Vet Center and VA Outpatient Clinic (VAOPC) in Dayton, Ohio and that these records have not been obtained.  In addition, a social worker, D. M., from the Biloxi Vet Center referenced "objective data testing for PTSD" in an August 2013 treatment summary and the Veteran's "Mississippi scale" [Mississippi Scale for Combat-Related PTSD (M-PTSD)] in an undated statement regarding the basis for a PTSD diagnosis.  The Board has not located the reports of any psychological testing among the Biloxi Vet Center treatment records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all records of treatment pertinent to an acquired psychiatric disorder and skin disorder from the Vet Center and VAOPC in Dayton, Ohio; all reports of psychological testing, including the report of Mississippi Scale for Combat-Related PTSD testing, from the Biloxi Vet Center; and ongoing treatment records from the Biloxi VA Medical Center (VAMC) and related clinics dating since June 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The Board also finds that, after associating with the claims file all outstanding, pertinent medical records, further medical development of each claim should be undertaken.

Specifically as regards PTSD, the Veteran asserts that he has the disorder due to events during his military service in Vietnam while performing his duties as a combat medic.  In a September 2009 memorandum, the RO conceded that the Veteran did experience stressors while assigned as a combat medic with the 173rd Airborne Brigade from June 1965 to June 1966 in the Republic of Vietnam.  The Veteran also asserts that his compulsive gambling is either directly related to military service or secondary to his claimed PTSD disability.  During a November 2009 VA examination, he stated that he started gambling significantly in 1967 or 1968.   He further contends that his depressive disorder is secondary to his PTSD and/or compulsive gambling. 

The Veteran's service personnel records document his principal duty as ambulance driver during the year he was stationed in Vietnam.  Subsequently, his principal duties included medical aidman and operating room specialist.

In August 1983, the Veteran presented for an Air Force Reserve mental health consultation in connection with being considered for administrative discharge for misconduct.  He stated that he had been gambling for five years (since 1978) and that his current problems were related to gambling.  In subsequent statements, the Veteran reported losing his job with the Air Force Reserve due to theft of government property involving a travel voucher.

Treatment records from the Miami VAMC reflect that the Veteran received inpatient treatment for pathological gambling in August 1984 and again beginning in July 1985.  During both periods of inpatient treatment, he reported that he began gambling in 1978.  The August 1985 discharge summary documents the Veteran's report of a "history of compulsive gambling beginning in 1978 as part of peer group acceptance and for excitement."  He did not mention problems related to stressful experiences during his service in Vietnam or mention his military service generally.

In October 1990, the Veteran presented to the Biloxi Vet Center seeking employment assistance.  He reported serving one tour of duty with the U.S. Army in Vietnam and stated he "doesn't have any readjustment problems."  However, he did disclose a problem with compulsive gambling.

The Veteran returned to the Biloxi Vet Center in September 1996 requesting inpatient gambling treatment, adding that he experiences explosive episodes as a result of his gambling.  A mental status examination was "administered with negative results."  He returned ten days later, endorsing isolation and rage, both "gambling related."  

A November 2003 treatment record from the Biloxi Vet Center documents the Veteran's request to talk about his past gambling addiction.  The assessment was "no PTSD - addiction problems (gambling)."

During a Biloxi VAMC preventive medicine visit in December 2007, depression and PTSD screening were negative with the Veteran answering, "No," to all questions screening for symptoms related to those disorders.

The Veteran returned to the Biloxi Vet Center again in April 2009.  He reported losing his job in February, going on a gambling binge for two months, and waiting for his tax return.  He reported being "short-tempered and very explosive" and feeling "stressed out."  He stated he was a medical corpsman in Vietnam and saw people killed.  The social worker, D. M., indicated he would "examine the Veteran for PTSD and other issues."  Treatment records dated in May 2009 reflect assessment visits for PTSD.  A May 2009 record authored by D. M. notes that the Veteran "has all the symptoms of PTSD" and that D. M. "called Dr. [L.'s] office to set him up an appointment for diagnosis and possible medication."

A July 2009 treatment record from the Biloxi VAMC reflects that the Veteran was referred to Dr. L., a psychiatrist, by the Vet Center for medications.  The note documents some reported symptoms and a mental status examination.  The diagnosis was PTSD and anxiety NOS (not otherwise specified).

In connection with his psychiatric claim, the Veteran was afforded VA examinations in November 2009, March 2012, and May 2015.  Each examiner concluded that the Veteran's reported symptoms did not meet the diagnostic criteria for a PTSD diagnosis.  In addition, the March 2012 examiner indicated that diagnostic testing results were invalid as a result of over-endorsing symptoms and endorsement of symptoms that are not typical of PTSD.  Similarly, the May 2015 VA examiner detailed that the Veteran completed the Trauma Symptoms Inventory and produced valid results.  However, the Veteran's endorsement of symptoms typically associated with PTSD, anxiety, and depression were all within normal limits, and there was no objective evidence to substantiate the clinical diagnosis of anxiety, PTSD, or depression at that time. The examiners variously opined that other diagnosed disorders, including pathological gambling and depressive disorder NOS, were not incurred in service or otherwise related to service.

Meanwhile, in an August 2013 treatment summary, the Veteran's Biloxi Vet Center social worker, D. M., stated that upon "returning home from Vietnam, [the Veteran] experienced significant impairment in occupational, social, and interpersonal areas of functioning."  D. M. also listed the Veteran's reported symptoms.  D. M. opined that based on the Veteran's "exposure to the traumas of war, overall pattern of self-report, continued presenting issues, post military history, and objective data testing for PTSD, a diagnosis of chronic [PTSD] is warranted."

More recently, another social worker, R. S., DSW, who identified himself as a clinical consultant to the Biloxi Vet Center and nationally recognized expert in war-related PTSD, indicated in a March 2014 report that he had met with the Veteran over four clinical sessions and determined that the Veteran met "the full inclusional PTSD symptoms over several decades, although several seem to be in some remission at this time."

Because there are conflicting medical opinions as to whether the Veteran has PTSD, the Board finds that further VA examination is warranted.

Regarding the claimed skin disorder of the face, neck, and back, the Veteran asserts that he had skin problems during service that were aggravated during his tour of duty in Vietnam.  He reported that as a member of the medical corps some treatment was not documented, but he had used prescribed treatment for skin problems since service. 

Post-service treatment records document treatment for tinea versicolor beginning in 1981.

The Veteran was afforded a VA skin diseases examination in April 2015.  The examiner opined it was less likely than not that tinea versicolor was incurred in or caused by service.  In support of the conclusion, the examiner explained that the Veteran's service treatment records were silent for any skin condition, the first diagnosis of tinea versicolor occurred in 1981 (14 years after separation from service), and recent VA records do not indicate a diagnosis, but the Veteran reported he currently has a flare-up of tinea versicolor about once a year, stating that it occurs on the back, upper chest, and shoulders.

The Board notes, parenthetically that the Veteran previously claimed entitlement to a skin disorder manifested by fungus on the left foot.  That claim was denied in a December 1985 rating decision, and the RO notified the Veteran of the decision in a separate letter the same month.  The Veteran did not express disagreement with the decision, and the decision is final.  Although the April 2015 VA examiner addressed onychomycosis, a fungal infection of the toenails, the Veteran has not requested to reopen that claim.  Rather, he specifically claimed entitlement to a "skin condition on [the] face, neck, and back."  Accordingly, the issue of a fungal infection of the feet is not a matter currently on appeal.

In June 2016, the Veteran's representative argued that the April 2015 VA examination was inadequate, in part, because the examiner failed to consider lay statements and because the examination made credibility determinations that discount reported continuing symptomatology.  The Board agrees that the AOJ should arrange for the Veteran to undergo an additional VA skin diseases examination to obtain additional medical opinion evidence that considers the Veteran's lay statements regarding treatment for skin problems during service that was not documented and ongoing skin symptomatology since separation from service.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain the following records:

a) All of the actual treatment records from the Dayton, Ohio Vet Center since establishing care;

b) All treatment records from the Dayton Ohio VAOPC;

c) All reports of psychological testing, including the report of Mississippi Scale for Combat-Related PTSD testing, from the Biloxi Vet Center; and

d) All medical records, including those pertinent to skin disorders, from the Biloxi VAMC and related clinics dating since May 2010, including ongoing mental health records dating since June 2012. 

All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated mental health professional, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies)-to include PTSD, compulsive gambling, and depressive disorder-currently present, or present shortly before, at the time of, or during the pendency of the current claim (even if now asymptomatic or resolved). 

The examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identification of the stressor(s) underlying the diagnosis, and comment upon the relationship between such stressor(s) and the Veteran's symptoms.

If any acquired psychiatric disability(ies) other than PTSD is/are diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability: 

a) had its onset during service or is otherwise
medically related to service; or, if not, 

b) was caused, OR is aggravated (worsened beyond natural progression) by PTSD.  If aggravation is found, the examiner should quantify the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b). 

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events; and as to the nature, onset, and continuity of psychiatric symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA skin diseases examination by an appropriate physician.

The entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  
All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all skin disability(ies) currently present, or present shortly before, at the time of, or during the pendency of the current claim, (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability (other than a fungal infection of the feet, including onychomycosis), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, the Veteran's service.

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions-to include the Veteran's competent assertions as to in-service events; and as to the nature, onset, and continuity of symptoms.  Specifically, the examiner should address the Veteran's assertion that he was treated for skin problems in service, but the treatment was not documented and that he continued to have skin problems since separation from service

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


